Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 05/21/2021 has been entered. Claim 1 has been amended. Claims 1-13 are still pending in this application with claim 1 being independent.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 
6.	Claims 1, 2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US Pub. No: 2011/0215971 A1) in view of LIM et al. (US Pub. No: 2019/0222245 A1).
	Regarding claim 1, Rao teach a wireless communication device (see Abstract and Figures 1, 2 & 6 for wireless communication device) comprising: a housing (see Fig.1 and para [0021] wherein an antenna arrangement being disposed or located within a housing 150 for a mobile communication device, is mentioned); a first board placed inside the housing (see Fig.1 and para [0021] wherein dielectric substrate 104/board supporting antenna arrangement, is mentioned); and a first communication circuit, a first antenna (see Fig.1, antenna 120  for 1st antenna & Fig.6, communication subsystem 622 for first communication circuit and see paragraphs [0026] & [0060]), a second communication circuit and a second antenna each mounted on the first board (see Fig.1, antenna 130 for 2nd antenna &  Fig.6, communication subsystem 622 for 2nd communication circuit and see paragraphs [0026] & [0060]), wherein the first communication circuit and the first antenna perform wireless communication based on a first wireless communication system compatible with Wi-Fi® and Bluetooth® wireless communication systems using a first frequency band of 2.4 GHz, (see para [0060] wherein communications subsystem 622 (that includes the first wireless communication system) providing for communication between the mobile device 600 and different systems such as antenna system 624 (that includes 1st antenna), 
the first antenna and the second antenna are respectively placed in a first region and a second region, wherein the first region and the second region are in a diagonal spatial relationship in a plan view of the first board (see Fig.1, Antennas 120 & 130 being shown in the first region and the second region which are in a diagonal spatial relationship in a plan view of the first board and also see page 3, para [0027] wherein antenna 130 being positioned at an opposite edge and substantially within the same plane of dielectric substrate 104 at a distance that is diagonally across from the location of antenna 120, is mentioned).
	 Rao is silent in teaching the above wireless communication device comprising the second communication circuit and the second antenna perform wireless communication based on a second wireless communication system based on ZigBee® using the first frequency band, the second wireless communication system being different from the first wireless communication system.
However, LIM et al. teach a wireless communication device (see Abstract and Figures 1, 4 & 14) comprising the second communication circuit and the second antenna perform wireless communication based on a second wireless communication system based on ZigBee® using the first frequency band, the second wireless communication system being different from the first wireless Zigbee device 1406 through the second antenna 412 in the Zigbee communication scheme/second wireless communication system, is mentioned and also the  Zigbee communication scheme/second wireless communication system being different from the Bluetooth communication scheme/first wireless communication system of the first antenna 411, is mentioned and also see para [0196]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless communication device of Rao to include both the second communication circuit and the second antenna performing wireless communication based on a second wireless communication system based on ZigBee® using the first frequency band and the second wireless communication system being different from the first wireless communication system, disclosed by LIM et al. in order to provide an effective mechanism of efficiently providing an electronic device to actively communicate with the plurality of other devices in a plurality of communication schemes during different time periods in the wireless communication system. 
Regarding claim 2, Rao and LIM et al. together teach the wireless communication device according to claim 1.
Rao further teaches the wireless communication device according to claim 1, wherein the first antenna and the second antenna are arranged on the first board in such a way that principal radiation directions of the first antenna and the second para [0019] wherein the layout of each antenna being arranged or oriented in orthogonal directions for enabling polarization diversity and reducing coupling between the antennas during operation of the device, is mentioned and also see Fig.2 & para [0039] wherein orthogonal linear polarization enabling good isolation between antenna 220 and antenna 230, is mentioned). 
Regarding claim 9, Rao and LIM et al. together teach the wireless communication device according to claim 1. 
Rao further teaches the wireless communication device according to claim 1, wherein the first antenna and the second antenna are arranged along a side of the first board in a plan view of the first board (see Fig.1 and para [0021]), an external device connector (see Fig.6, data port 640) for connecting the wireless communication device and an external device is further mounted on the first board (see page 7, para [0077] wherein data port 640 enabling a subscriber to set preferences through an external device, is mentioned and also see Fig.2 & para [0035]), the external device being placed outside the housing and performing wireless communication based on a wireless communication system different from both the first wireless communication system and the second wireless communication system (see page 7, para [0077] wherein the data port 640 enabling a subscriber to set preferences through an external device and extending the capabilities of the mobile device 600 by providing for information to the mobile device 600 other than through (or different from) a wireless communication network, is mentioned), and the external device connector is arranged along a side of the 
Regarding claim 13, Rao and LIM et al. together teach the wireless communication device according to claim 2. 
Rao further teaches the wireless communication device according to claim 2, wherein the first antenna and the second antenna are arranged along a side of the first board in a plan view of the first board (see Fig.1 and see para [0021]), an external device connector (see Fig.6, data port 640) for connecting the wireless communication device and an external device is further mounted on the first board (see page 7, para [0077] wherein data port 640 enabling a subscriber to set preferences through an external device, is mentioned and also see Fig.2 & para [0035]), the external device being placed outside the housing and performing wireless communication based on a wireless communication system different from both the first wireless communication system and the second wireless communication system (see page 7, para [0077] wherein the data port 640 enabling a subscriber to set preferences through an external device and extending the capabilities of the mobile device 600 by providing for information to the mobile device 600 other than through (or different from) a wireless communication network, is mentioned), and the external device connector is arranged along a side of the first board different from both the side of the first board along which the first antenna is arranged and the side of the first board along which the second antenna is arranged.
s 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US Pub. No: 2011/0215971 A1) in view of  LIM et al. (US Pub. No: 2019/0222245 A1) and further in view of Saji et al. (US Pub. No: 2015/0119102 A1).
	Regarding claims 8 and 12, Rao and LIM et al. together teach the wireless communication device according to claims 1 and 2.
Rao further teach the wireless communication device according to claims 1 and 2, further comprising an electric power supply circuit (see Fig.6, battery interface 630 and para [0068]), a logic circuit (see Fig.6, block 634 and para [0059]).
Rao and LIM et al. together yet are silent in teaching the wireless communication device according to claims 1 and 2, further comprising a shield case housing at least one of the electric power supply circuit and the logic circuit therein, wherein each of the electric power supply circuit, the logic circuit and the shield case is further mounted on the first board, the shield case has a contour including an interior angle larger than 180 degrees in a plan view of the first board, an opening is provided at a side surface corresponding to the interior angle of the shield case, and each of the first communication circuit, the first antenna, the second communication circuit, and the second antenna is arranged on the first board at such a location that is out of sight when viewed outside through the opening from inside of the shield case. 
However, Saji et al. teach a wireless communication device (see Abstract and Figures 7 & 8) comprising a shield case housing at least one of the electric power supply circuit and the logic circuit therein (see Fig.7 and para [0077] wherein 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless communication device of Rao and LIM et al. to include a shield case housing at least one of the electric power supply circuit and the logic circuit therein, wherein each of the electric power supply circuit, the logic circuit and the shield case being further mounted on the first board, the shield case has a contour including an interior angle larger than 180 degrees in a plan view of the first board, an opening being provided at a side surface corresponding to the interior angle of the shield case, and each of the first communication circuit, the first antenna, the second communication circuit, and the second antenna being arranged on the first board at .
Allowable Subject Matter
8.	Claims 3-7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments filed on 05/21/2021 with respect to amended independent claim 1 are moot under the new ground(s) of rejection made in view of LIM et al. (US Pub. No: 2019/0222245 A1) as presented in the current office action.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KIM et al. (US Pub. No: 2019/0074601 A1) disclose an electronic device that includes a plurality of antennas and a communication circuit electrically connected with the plurality of antennas.
	Sato (US Pub. No: 2012/0235635 A1) discloses an electronic apparatus .
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building

                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

	/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	8/17/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477